OFFICE   OF THE AYTORNEY   GENERAL   OF TEXAS
                           AUSTIN




Bonamb10 aonIonC,caar
oeunty Irtterney )
laoEqaoaa   4ountf
&aupasar,roxaa




        uo me your 1ett
for a logal opiaion the t




                                  pal. roarhir ddi-
                                  lbeaa%ziuM&greel$
                               l#nth,in addition to


                              1 board hare the author-
                              oipalof theirMb001
                              supt.of a pofeot aa8
                              $100.00 perlTtonth,in
                         8 regular salyr
                    opinion oi this tlopartlmntthbt your in-
          IL 2.stail0
Qtey    should be anmfersd an UN arthlatl?o.
non.   tI



1y pub110 nnan%Ci~l COqORdOns,    a   mOI'OOpQCii'icallj
u n the authority  OS Mdams
         authority of &bnm v*
                            ve Tulles,300 So 1. Ml, af-
fGw3d
fiked 41 13.1. (2) 21, whorein
                        wherein It is aaictt.
                 'In artid    2227, it is proVid@d, in
            effort, that vetsto cud oounty available*
            school 'f'uds shall be used esoluelrely
            for the paymnt oC teoohero' arulsuper-
            lnteudonts* salaries,   ret6 for takbg
            the scholastic oen3ua, and inttwest on
            money borrwti' for those ymrposes. that
            loco1 ScbOOl funIt derive5 from WLtrict
            taxes' and all other local sources may be
            us&. for the ubove onusmated yuqoses,
            uml 'for -hasing      applianoes arc sup-
            plies, for the piaymnt of irmwunce pro-
            m.iu133,janitors and ether ezaployees,for
            buying school sites, buying, building erdl
            r~p0lrd.n;;and raxtlug school houses, an3
            for other ~rposss necessary iu th" con-
            duct of the public schools to be dctw-
            I&IO& by the board of trustsos, the oc-
            counts unl vouchers for county distrl.cfs
            to bo appr0vOa by tbc oounty suyerlnten-
            dents provided, that 'Jhznthe state avail-
            able school fund in any city or district
            ir;sufficiant to r;ajxitu.ln tho schools
            thereof In any year for ft 1eLooot  eight
            months, ani;leave a sur~*zus,such sur-
            plus my be erponGed for the purposes
            wntionti herein.'
                 'ThB Wfact or those statutwy pro-
            tlsions is to authorizethe trustees to
            expend W.m school Sun-33dorivod from lo-
            cal sources, un?!tho surplus from the
            state and county available school fun&s,
            for any and all ths pu.rposoaenmerated,
            ani for such other purposas as 3.nthe clis-
            cxeticn of the board of trustees nay be
            roasonabl~ necessary in the zaintenance
            snd ojxsratlonof the schools.*
          In @lng   this opinion TB have taken into oon-
 sideration your further advice that the ilutiesof the
 *sponsor SuporhtaTld~nt~ pert&n to bookkeeping, super-
 vising purchases, koop%ng records, hiring labor, and the
                                                 from
 like, and that the services are to be perf+orrneil
Uoa. Go&On G. Co88 -- Page 3



menn until niw O*alock in the morrdng, and &~IJIfour
ant11 sir o@clOck in the afternoon, 8s well aa on
Saarly    pad on other who01 holidays. Ia other
        ho renioe~ ot the Sponsor SUperlnfondent
mill h DO wlsa Interfere with the servloes o? a
lioeneed engineer, who is to have dlreot supervisIon
of rtructuml work in complianeo rith our statuter
govemIng such matters.
          Trusting thattble ~Illhave ansreredyour
inquiry satisfactorily,we are


                               Very truly yours
                         ATTORNZY GiZK?W& OF TDI



                                         Ocii &or
                                          AasL3tunt